DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claims 1-7 are objected to because of the following informalities.

a. Claim 1 should be replaced as follows, “A fabrication variation analysis method for a silicon Mach-Zehnder electro-optic modulator, characterized in that it includes [the] following steps: (1) In the silicon Mach-Zehnder electro-optic modulator, a driving signal is loaded on [the] traveling wave electrode structure, and the input reflection coefficient S11 of the traveling wave electrode is measured; [Calculate] calculate [the] arithmetic average and weighted average of the input reflection coefficient S11 within a certain frequency range to quantify [the] reflection characteristics of the driving signal on the traveling wave electrode; (2) Measure and quantify the modulated signal characteristics of the silicon Mach-Zehnder electro-optic modulator, and the modulated signal characteristics include transmission characteristics, vertical direction characteristics, and horizontal direction characteristics; (3) Introduce [the] Pearson correlation coefficient, analyze [the] relationship between [the] deviation of driving signal reflection and [the] deviation of modulated signal characteristic deviation by analyzing [the] value and variation trend of the Pearson correlation coefficient; (4) Introduce partial correlation coefficient, further analyze [the] relationship between the deviation of driving the partial correlation coefficient”. Appropriate correction is required to make the claim clearer. 

b. Claim 2 should be replaced as follows, “[A] The fabrication variation analysis method for [a] the silicon Mach-Zehnder electro-optic modulator according to claim 1, wherein in step (2), the transmission characteristics are quantified by [the] bit error rate; [The] vertical direction characteristics are quantified by modulation amplitude, signal-to-noise ratio, and extinction ratio; [the] horizontal direction characteristics are quantified by root-mean-square(RMS) jitter, peak-to-peak(PP) jitter, rise time, and fall time, where the RMS jitter and the PP jitter represent [the] timing fluctuation of [the] signal, and the rise time and the fall time represent [the] transition process of the signal”. Appropriate correction is required to make the claim clearer. 

c. Claim 3 should be replaced as follows, “[A] The fabrication variation analysis method for [a] the silicon Mach-Zehnder electro-optic modulator according to claim 2, wherein the specific process of step (2) is: using a laser to emit laser light of a suitable wavelength [.] ; [After] after passing through [the] polarization controller, it is input into the silicon Mach-Zehnder electro-optic modulator, which works at a quadrature point; the optical signal output from the silicon Mach-Zehnder electro-optic modulator directly enters [the] photodetector, or enters the photodetector after being amplified by [the] amplifier and subsequently filtered ; the driving signal is transmitted by [the] bit error rate tester, which is directly loaded onto the silicon Mach-Zehnder modulator for [the] power amplifier and biasing device; connect the modulated signal to the bit error rate tester to obtain the bit error rate; connect the modulated signal to an oscilloscope to obtain the modulation amplitude, signal-to-noise ratio, and extinction ratio, RMS jitter, PP jitter, rise time and fall time”. Appropriate correction is required to make the claim clearer. 

d. Claim 4 should be replaced as follows, “[A] The fabrication variation analysis method for [a] the silicon Mach-Zehnder electro-optic modulator according to claim 2, wherein in step (3), under the two modes of arithmetic average and the weighted average of coefficient S11, respectively, the Pearson correlation coefficient between the deviation of reflection characteristics of the driving signal and each evaluation parameter of the modulated signal is calculated under different frequency ranges”. Appropriate correction is required to make the claim clearer. 

e. Claim 5 should be replaced as follows, “The fabrication variation analysis method of [a] the silicon Mach-Zehnder electro-optic modulator according to claim 1, wherein in step (4), under the two modes of the arithmetic average and the weighted average of coefficient S11, respectively, the partial correlation coefficient between the reflection deviation characteristics of the driving signal and the deviation characteristics of each evaluation parameter of the modulated signal under different frequency spectrum ranges is calculated”. Appropriate correction is required to make the claim clearer. 

[a] the silicon Mach-Zehnder electro-optic modulator according to claim 1, wherein in step (3), the Pearson correlation coefficient calculation formula is as follows:
ρx,y = cov (X,Y)/ σx σy  where X is the reflection characteristic of a driving signal on [a] the traveling wave electrode in different silicon Mach-Zehnder electro-optic modulators, and Y is a certain evaluation parameter quantifying modulated signal characteristics in the different silicon Mach-Zehnder electro-optic modulators; cov(X, Y) refers to the covariance between the reflection characteristic X and the modulated signal characteristic Y,  σx is the standard deviation of the reflection characteristic X, σy is the standard deviation of the modulated signal characteristic Y, ρx,y [That] is the Pearson correlation coefficient between the reflection characteristic X and the modulated signal characteristic Y”. Appropriate correction is required to make the claim clearer. 

g. Claim 7 should be replaced as follows, “The fabrication variation analysis method for [a] the silicon Mach-Zehnder electro-optic modulator according to claim 1, where in step (4), the calculation formula of the first-order partial correlation coefficient is as follows:
            
                ρ
                x
                y
                1
                .
                y
                2
                =
                 
                ρ
                x
                y
                1
                -
                 
                ρ
                x
                y
                2
                ρ
                y
                1
                y
                2
                /
                √
                (
                1
                -
                
                    
                        p
                    
                    
                        2
                    
                
                x
                y
                2
                )
                (
                1
                -
                
                    
                        ρ
                    
                    
                        2
                    
                
                y
                1
                y
                2
                )
            
        

[Where] where X is the reflection characteristic of the driving signal on a traveling frequency electrode in different silicon Mach-Zehnder electro-optic modulators, and Y1 and Y2 are two different evaluation parameters of the modulated signal characteristics of the different silicon Mach-Zehnder electro-optic modulators, in addition Y2 can also be other characteristic parameters of the modulator; ρxy1 ,is the Pearson correlation 1; ρxy1 is between the reflection characteristic X and the modulated signal characteristic Y2 Pearson correlation coefficient; ρy1y2 is the Pearson correlation coefficient between the modulated signal characteristic Y1; and the modulated signal characteristic Y2; ρxy1.y2  is the partial correlation coefficient between the reflection characteristic X and the modulated signal characteristic Y1 after removing the influence of the modulated signal characteristic Y2”. Appropriate correction is required to make the claim clearer. 

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4. Claim 1 recites the limitation "the travelling wave electrode structure", “the input reflection coefficient S11” and “the driving signal” in lines 3-6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required to make the claim clearer. 


Examiner’s Note: Claims 2-7 are also rejected under 35 USC 112b for being dependent upon the rejected independent claim 1. 
Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Kagaya et al; (US 2006/0008194) discloses relation between the input reflection coefficient S11 of the electro-optic modulator and different frequencies, see figure 3.

b. Moilanen et al; (US 9923631) discloses method for measuring the input reflection coefficient S11 of the electro-optic modulator by suppressing the optical carrier, see 4.

c. Zeng et al; (Variation of Signal Reflection on Electrodes of Silicon Mach-Zehnder Modulators: Influence of Nanoscale Variation and Mitigation Strategies -2021 attached) discloses impact of fabrication variation on the electrode impedance and the signal reflection in an electro-optical modulator, see figure 2.

d. Zhao et al; (Correlation between driving signal reflection on electrodes and performance variation of silicon Mach-Zehnder modulators – 2019 attached) discloses the correlation between the signal reflection on the travelling wave electrode and the modulated signal characteristics of the silicon MZ modulator, see figure 2. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.